DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 11 October 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner to search both groups.  This is not found persuasive because, for an alternative reason than that presented in the Lack of Unity requirement that was mailed 10 August 2021, the common technical feature between the two groups fails to provide a contribution over the prior art, and thus is not a special technical feature under PCT Rule 13.2.  As seen in the rejection grounds below, the common features of the two groups is taught by one or more of Doi et al (JP 08-296077), Shiratsuchi et al (“Pulsed Electroreduction of CO2 on Copper Electrodes”) or Kimura et al (“Controlled Selectivity of CO2 Reduction on Copper by Pulsing the Electrochemical Potential”).  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi et al (JP 08-296077).
Doi et al teach (see fig. 1, abstract, paragraphs [0024] and [0026]) an electrolytic reduction device comprising an oxidation electrode (anode) and a reduction electrode (cathode), through which a .  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiratsuchi et al (“Pulsed Electroreduction of CO2 on Copper Electrodes”).
Shiratsuchi et al teaches (see abstract and “Experimental and Results” section) an electrolytic reduction device comprising an oxidation electrode (anode) and a reduction electrode (cathode), through which a current is passed to cause a reduction reaction at the reduction electrode, wherein the device further includes an oxidation tank (anode side of divided cell), a reduction tank (cathode side of divided), a proton exchange membrane (described as Nafion® 417) disposed between the two tanks and a power source (type not expressly disclosed, but inherently required to apply the current/potential).  Shiratsuchi et al teach (and show in fig. 1) that the power source applied a voltage to the electrodes that changed with a predetermined cycle, including a portion of time with zero potential, which is a voltage value at which ions can be desorbed from the surface of the oxidation electrode and the surface of the reduction electrode, during one cycle of the voltage change.   
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (“Controlled Selectivity of CO2 Reduction on Copper by Pulsing the Electrochemical Potential”).
Kimura et al teach (see “Electrochemistry” section on page 1785) an electrolytic reduction device comprising an oxidation electrode (anode/counter electrode) and a reduction electrode (cathode/working electrode), through which a current is passed to cause a reduction reaction at the reduction electrode, wherein the device further includes an oxidation tank (analyte chamber), a 
Regarding claim 2, Kimura et al teach the application of the potential as pulses with durations of no more than 100 ms, giving examples of 100 ms, 50 ms, 20 ms, and 10 ms.  When noting that ta=tc=pulse duration, the total frequency of these examples was calculable to be 5 Hz, 10 Hz, 25 Hz and 50 Hz, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (JP 08-296077).
Doi et al fail to teach the frequency of application of the pulsed potential.  
However, it would have been well within the level of skill of a routineer in the art to have conducted experimentation to determine suitable, workable, or even optimal, frequency for applying the pulsed potential of Doi et al.  Absent evidence showing on the record that the claimed range produces a result different from the result of Doi et al, the claimed invention is considered to be prima facie .  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiratsuchi et al (“Pulsed Electroreduction of CO2 on Copper Electrodes”).
Shiratsuchi et al fail to teach the frequency of application of the pulsed potential.  
However, it would have been well within the level of skill of a routineer in the art to have conducted experimentation to determine suitable, workable, or even optimal, frequency for applying the pulsed potential of Shiratsuchi et al.  Absent evidence showing on the record that the claimed range produces a result different from the result of Shiratsuchi et al, the claimed invention is considered to be prima facie obvious.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (JP 08-296077) in view of Kimura et al (“Controlled Selectivity of CO2 Reduction on Copper by Pulsing the Electrochemical Potential”).
Doi et al fail to teach the frequency of application of the pulsed potential.  
Kimura et al teach (see abstract, fig. 1, and left hand column of page 1782) that the selectivity of the same CO2- electroreduction process as Doi et al could be tuned towards CH4 and CO through application of the potential as pulses with durations of no more than 100 ms, giving examples of 100 ms, 50 ms, 20 ms, and 10 ms.  When noting that ta=tc=pulse duration, the total frequency of these examples was calculable to be 5 Hz, 10 Hz, 25 Hz and 50 Hz, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the frequency of pulsed potential taught by Kimura et al in the method of Doi et al because Kimura et al teaches that the low pulse durations (i.e.-high frequency) resulted in higher selectivity for methane and carbon monoxide.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiratsuchi et al (“Pulsed Electroreduction of CO2 on Copper Electrodes”) in view of Kimura et al (“Controlled Selectivity of CO2 Reduction on Copper by Pulsing the Electrochemical Potential”).

Kimura et al teach (see abstract, fig. 1, and left hand column of page 1782) that the selectivity of the same CO2- electroreduction process as Shiratsuchi et al could be tuned towards CH4 and CO through application of the potential as pulses with durations of no more than 100 ms, giving examples of 100 ms, 50 ms, 20 ms, and 10 ms.  When noting that ta=tc=pulse duration, the total frequency of these examples was calculable to be 5 Hz, 10 Hz, 25 Hz and 50 Hz, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the frequency of pulsed potential taught by Kimura et al in the method of Shiratsuchi et al because Kimura et al teaches that the low pulse durations (i.e.-high frequency) resulted in higher selectivity for methane and carbon monoxide.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yano et al and Otten et al are cited as showing additional disclosures in the broad field of electrochemistry of applying pulsing potentials to electrodes to achieve a measurable effect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794